Exhibit 10.1

LOGO [g89666g66e86.jpg]

Aviva Global Services Singapore Pte Ltd 137 Cecil Street #08-00 Aviva Building
Singapore 069537

www.aviva-asia.com

Company Registration Number : 200303457R

 

EXLSERVICE HOLDINGS, INC

EXL SERVICE.COM (INDIA) PRIVATE LIMITED

NOIDA CUSTOMER OPERATIONS PRIVATE LIMITED

   Please contact

5th  February 2008 (“Effective Date”)

Dear Sirs

3rd AMENDMENT LETTER

We refer to the Amendment Letter with the Effective Date of 1st July 2007, and
the 2nd Amendment Letter dated 16th September 2007.

The parties hereby agree as follows:

 

1. To replace paragraphs (b) and (c) of the Amendment Letter with the following:

 

 

(b)

That if AGSS elects to exercise the Call Option, pursuant to clause 10.2 of the
Virtual Shareholders Agreement (“VSA”) the notice period will commence no
earlier than April 1st 2008 and that AGSS will not serve the Call Option notice
that is effective prior to such date. If AGSS elects to exercise the Call
Option, it will deliver a notice substantially similar to the July 1, 2007
Letter with an effective date of April 1st, 2008 or later (as the case may
be). The Call Option is revocable at any time by AGSS providing written notice
to the Supplier to that effect.

 

 

(c)

The Call Option Period is reduced to 1 month where AGSS elects to exercise the
Call Option Notice. Accordingly, such Call Option shall take effect no earlier
than effect May 1st 2008.

 

2. The parties agree to further amend the Amendment Letter by including the
following as new paragraph as paragraph (j)

 

  (j) Clause 11 of the VSA is hereby deleted.

This letter may be executed in any number of counterparts, each of which, when
executed and delivered, will be an original, and all the counterparts together
will constitute one and the same instrument. The parties agree to accept
delivery of an executed counterpart by facsimile transmission.

Kindly confirm your agreement to the terms of this 3rd Amendment Letter by
countersigning the enclosed copy and returning it to me.

 

Yours faithfully

 

/s/ Steve Turpie

   

On behalf of

EXLSERVICE HOLDINGS, INC

I agree to the terms of this letter.

Authorised Signatory & Director

AVIVA GLOBAL SERVICES

SINGAPORE PRIVATE LIMITED

   

 

/s/ Amit Shashank

    Authorised Signatory      On behalf of     On behalf of

NOIDA CUSTOMER OPERATIONS

PRIVATE LIMITED

I agree to the terms of this letter.

   

EXL SERVICE.COM (INDIA)

PRIVATE LIMITED

I agree to the terms of this letter.

/s/ Pavan Bagai     /s/ Pavan Bagai Authorised Signatory & Director    
Authorised Signatory & Director